DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 16, 19-22, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US 20210243808) in view of Hedayat (US 20160165607).

As to claim 15 Deenoo A method for receiving a Channel State Information - reference signal (CSI- RS) by a user equipment (UE) in wireless communication system, the method comprising:
receiving information for receiving the CSI-RS via a plurality of frequency bands (Deenoo ¶0131- 4th sentence-A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources- CSI related configuration information  ¶0137- 4th sentence-The WTRU may be pre-configured with multiple CSI-RS resources, for example, in different sub-bands....6th sentence- The WTRU may activate/deactivate a set of CSI-RS(s) based on an LBT result in the corresponding sub-band ; 
Deenoo however is silent in receiving the CSI-RS via the plurality of frequency bands based on all of the plurality of frequency bands being available. However in an analogous art Hedayat remedies this deficiency: (Hedayat ¶0097- 1st sentence-  the AP determines sub-band channel state information (CSI) for a plurality of sub-bands of a bandwidth available for OFDMA communication between the AP and the stations STA1, STA2, and STA3 . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Deenoo teachings with that of Hedayat for the purpose of determining bandwidth availability of a plurality of sub-bands (Hedayat ¶0097- 1st sentence).

As to claim 16 Deenoo and Hedayat combined discloses the method of claim 15, wherein the CSI-RS is not received based on at least one frequency band among the plurality of frequency bands being not available (Deenoo ¶0056- last sentence- If the primary channel is busy, for example, due to a STA (which supports only a 1 MHz operating mode), transmitting to the AP, the entire available frequency bands may be considered busy even though a majority of the frequency bands remains idle and may be available. . 

As to claim 19 Deenoo and Hedayat combined discloses the method of claim 15, wherein the method further comprising: receiving information related to whether each of the plurality of frequency bands is available (Deenoo ¶0056- last sentence- If the primary channel is busy, for example, due to a STA (which supports only a 1 MHz operating mode), transmitting to the AP, the entire available frequency bands may be considered busy even though a majority of the frequency bands remains idle and may be available.)

As to claim 20 Deenoo and Hedayat combined discloses the method of claim 15, wherein whether the all of the plurality of frequency bands are available is determined based on Listen-Before-Talk (LBT) operation performed to each of the plurality of frequency bands (Deenoo ¶0137- 6th sentence- The WTRU may activate/deactivate a set of CSI-RS(s) based on an LBT result in the corresponding sub-band); 
 
As to claim 21 Deenoo discloses a user equipment (UE) for receiving a Reference Signal (RS) in wireless communication system (¶0137- 4th sentence-The WTRU may be pre-configured with multiple CSI-RS resources), the UE comprising: at least one transceiver (Deenoo ¶0031- 2nd sentence); at least one processor(Deenoo ¶0031- 2nd sentence); and at least one computer memory operably connectable to the at least one processor and storing instructions that (Deenoo ¶0036- last sentence), when executed by the at least one processor, perform operations comprising:
receiving, via the at least one transceiver, information for receiving the CSI-RS via a plurality of frequency bands(Deenoo ¶0131- 4th sentence-A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources- CSI related configuration information  ¶0137- 4th sentence-The WTRU may be pre-configured with multiple CSI-RS resources, for example, in different sub-bands....6th sentence- The WTRU may activate/deactivate a set of CSI-RS(s) based on an LBT result in the corresponding sub-band);
Deenoo however is silent in receiving, via the at least one transceiver, receiving the CSI-RS via the plurality of frequency bands based on all of the plurality of frequency bands being available. However in an analogous art Hedayat remedies this deficiency: (Hedayat ¶0097- 1st sentence-  the AP determines sub-band channel state information (CSI) for a plurality of sub-bands of a bandwidth available for OFDMA communication between the AP and the stations STA1, STA2, and STA3 . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Deenoo teachings with that of Hedayat for the purpose of determining bandwidth availability of a plurality of sub-bands (Hedayat ¶0097- 1st sentence).

As to claim 22 Deenoo and Hedayat combined discloses the UE of claim 21, wherein the CSI-RS is not received based on at least one frequency band among the plurality of frequency bands being not available(Deenoo ¶0056- last sentence- If the primary channel is busy, for example, due to a STA (which supports only a 1 MHz operating mode), transmitting to the AP, the entire available frequency bands may be considered busy even though a majority of the frequency bands remains idle and may be available.).

As to claim 25 Deenoo and Hedayat combined discloses the UE of claim 21, wherein the operation further comprising: receiving information related to whether each of the plurality of frequency bands is available(Deenoo ¶0056- last sentence- If the primary channel is busy, for example, due to a STA (which supports only a 1 MHz operating mode), transmitting to the AP, the entire available frequency bands may be considered busy even though a majority of the frequency bands remains idle and may be available.).26. (New) The UE of claim 21, wherein whether the all of the plurality of frequency bands are available is determined based on Listen-Before-Talk (LBT) operation performed to each of the plurality of frequency bands(Deenoo ¶0137- 6th sentence- The WTRU may activate/deactivate a set of CSI-RS(s) based on an LBT result in the corresponding sub-band);.

As to claim 27 Deenoo discloses an apparatus for receiving a Reference Signal (RS) in wireless communication system (¶0137- 4th sentence-The WTRU may be pre-configured with multiple CSI-RS resources), the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor(Deenoo ¶0031- 2nd sentence), perform operations comprising: receiving information for receiving the CSI-RS via a plurality of frequency bands(Deenoo ¶0131- 4th sentence-A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources- CSI related configuration information  ¶0137- 4th sentence-The WTRU may be pre-configured with multiple CSI-RS resources, for example, in different sub-bands....6th sentence- The WTRU may activate/deactivate a set of CSI-RS(s) based on an LBT result in the corresponding sub-band); 
Deenoo however is silent in receiving the CSI-RS via the plurality of frequency bands based on all of the plurality of frequency bands being available. However in an analogous art Hedayat remedies this deficiency: (Hedayat ¶0097- 1st sentence-  the AP determines sub-band channel state information (CSI) for a plurality of sub-bands of a bandwidth available for OFDMA communication between the AP and the stations STA1, STA2, and STA3 . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Deenoo teachings with that of Hedayat for the purpose of determining bandwidth availability of a plurality of sub-bands (Hedayat ¶0097- 1st sentence).

Allowable Subject Matter
Claims 17, 18 , 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462